The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on February 11, 2021.

Claims 1, 3-9 and 11-20 are pending. Claims 2 and 10 are cancelled. Claims 1, 3-5 and 14 are currently amended. Claims 17-20 are newly added.

The objection to the abstract of the disclosure is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.


The rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Hentze et al. (US 2010/0286018) is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-11 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2012/0177924), hereinafter “Jung” is withdrawn in view of Applicant’s amendment.

The rejection of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Jung as applied to claims 1-11 and 15 above is withdrawn in view of Applicant’s amendment.

The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Jung as applied to claims 1-11 and 15 above is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 12-26, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hentze et al. (US 2010/0286018, already of record), hereinafter “Hentze”.
	Hentze teaches a microcapsule comprising a core a), which comprises a scent or fragrance, and a shell b), where b) is obtainable by polymerization of one or more C1-C24-alkyl ester(s) of acrylic acid and/or methacrylic acid and at least two different bi- or polyfunctional monomers (see paragraphs [0009]-[0011], page 1). The amount of C1-C24-alkyl ester(s) of acrylic acid and/or methacrylic acid in the microcapsule is 1 to 99.99% by mass (see paragraph [0015], page 1), preferably 35 to 60% by mass (see paragraph [0034], page 2). The amount of the at least two different bi- or polyfunctional monomers in the microcapsule is 0.01 to 70% by mass (see paragraph [0017], page 1), preferably 20 to 40% by mass (see paragraph [0035], page 2). Examples include ethylene glycol dimethacrylate; ethylene glycol diacrylate; 1,4- butanediol dimethacrylate; 1,4- butanediol diacrylate; 1,6-hexanediol dimethacrylate and 1,6-hexanediol 2, and oil phase: 40 g methyl methacrylate, 24 g 1,4-butanediol diacrylate (reads on “monomer B” of instant claims 1, 9 and 12), 8 g dimethylaminoethyl methacrylate (reads on other monomer of instant claim 14), 8 g pentaerythritol tetraacrylate, 1.24 g 2-ethyl thioglyconate (presumably, 2-ethyl thioglycolate which reads on the thiol chain transfer agent of instant claims 1 and 19), 80 g citral, 240 g white oil (wherein these two read on the functional compounds in the core), was placed (total amount 1090 g) into a 2 l reactor; the mixture was dispersed for 40 minutes at room temperature at a speed of 3500 rpm and then transferred to a 2 l reactor;  1.06 g of tert-butyl perpivalate (75% strength solution in isododecane; an oil soluble polymerization initiator), and, for rinsing, 1.15 g of water were added and the reactor was heated to 70oC. over the course of 1 hour; the reactor contents were then heated to 85oC. over 1 hour and then held at this temperature for 1 hour;  3.91 g of a 10% strength aqueous solution of tert-butyl hydroperoxide (another polymerization initiator) were added and the reactor was cooled to 25oC. over the course of 90 minutes, during which, over the course of the first 80 minutes, a solution of 0.22 g of ascorbic acid in 20.3 g of water was metered in; and the solids content of this dispersion was 37.8% with an average particle 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted methyl methacrylate, say, as in Example 3,  with methyl acrylate because the substitution of art recognized equivalents as shown by Hentze in paragraph [0052] is within the level of ordinary skill in the art. In addition, the substitution of one bifunctional monomer for another is likely to be obvious when it does no more than yield predictable results
With respect to difference (2), please note that Hentze teaches adding the oil-soluble polymerization initiator to the water phase and oil phase mixture, and adding the chain transfer  Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

Allowable Subject Matter
Claims 11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Hentze, the closest prior art, fails to teach, disclose or suggests the specific monomer (A) in their recited proportions. While Hentze teaches methacrylic acid in Example 7, its amount is outside the scope of 25% to 80% by mass based on 100% by mass of total monomers as recited in instant claim 1. 

Response to Arguments
Applicant's arguments filed on February 11, 2021 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection based upon Hentze, Applicant argues that the Hentze reference does not disclose monomer (A) having a ClogP value of 1.0 or less in combination with an organic chain transfer agent having a ClogP value of 3 or less. Applicant 
	The Examiner respectfully disagrees with the above arguments because, as stated in paragraph 11 above, Hentze  teaches the equivalency of methyl methacrylate with methyl acrylate in paragraph [0052],  wherein the methyl acrylate has a ClogP of 0.80, hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted methyl methacrylate with methyl acrylate because the substitution of art recognized equivalents as shown by Hentze in paragraph [0052] is within the level of ordinary skill in the art. In addition, the substitution of one bifunctional monomer for another is likely to be obvious when it does no more than yield predictable results.
	Applicant also argues that Table 3 of the present specification shows superior results of examples according to claim 1, compared to examples according to Hentze, in particular Comparative Example 3 in the present specification.
	The Examiner respectfully disagrees with the above arguments because the showing in Table 3 of the present specification is only true for those specific ingredients shown, which are methacrylic acid, ethylene glycol dimethacrylate, and the specific chain transfer initiators: 1-thioglycerol, 2-ethyl thioglycolate, N-acetylcysteine, 1-thioglycerol or 3-mercapto proprionic acid, also in the presence of methyl methacrylate, and not for the generic monomers recited in instant claim 1. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                                        /LORNA M DOUYON/                                                                                        Primary Examiner, Art Unit 1761